Citation Nr: 1718524	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, including arthritis and radiation exposure.

2. Entitlement to service connection for a low back disability, including arthritis and radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  The Board previously remanded these matters in January 2015.

The Veteran was scheduled for a Board hearing at the RO in August 2013.  He failed to report for the scheduled hearing without explanation, and has not requested a new hearing.  His hearing request is, therefore, deemed withdrawn.


FINDINGS OF FACT

1. The Veteran was exposed to 0.96 Rem of radiation during service from his duties as a missile mechanic.

2. Right shoulder disability, including arthritis was not first manifested during active duty service or for many years afterward; the condition is not otherwise shown to be related to military service, to include exposure to ionizing radiation on active duty.

3. Low back disability, including arthritis was not first manifested during active duty service or for many years afterward; the condition is not otherwise shown to be related to military service, to include exposure to ionizing radiation on active duty. 


CONCLUSIONS OF LAW

1. The criteria for service connection of a right shoulder disability, including arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2016).

2. The criteria for service connection of a low back disability, including arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in March 2010.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, additional private and VA medical records were provided and development required under 38 C.F.R. § 3.311, to include obtaining all available records pertaining to the Veteran's possible exposure to ionizing radiation in service and forwarding such records to the Under Secretary for Health was completed.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

A medical opinion was obtained by VA's Undersecretary for Health, which is adequate as it was based on a review of the history and was supported by a rationale.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate these claims has been obtained.

II.	Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  As arthritis of the right shoulder and low back was not manifest to a compensable degree within one year of discharge from service, the above provision is not applicable.

In addition to the foregoing, the Veteran also has asserted exposure to radiation as a result of his occupation as a missile mechanic.  That said, none of the Veteran's claimed conditions constitute a disease specific to radiation-exposed veterans pursuant to the requirements of 38 C.F.R. § 3.309 (d) or a radiogenic disease pursuant to 38 C.F.R. § 3.311 (b)(2)(i).  As such, entitlement to service connection on a presumptive basis due to in-service radiation exposure is not warranted.  Instead, consideration of the claims based on radiation exposure requires the Veteran to have, "cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease" (i.e. a disease that may be induced by ionizing radiation).  38 C.F.R. § 3.311 (b)(4). 

In addition, any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has claimed that his right shoulder disability, including arthritis and his low back disability, including arthritis, arise out of his work as a missile mechanic and his exposure to ionizing radiation in service.  As the analyses for both claimed conditions are substantially the same, they are discussed together.

In August 1967, the Veteran's entrance exam noted a history of a broken right shoulder, prior to service.  The Veteran was noted as being in good health, with no back pain, no abnormal bone, joint or other deformity, no arthritis or rheumatism and no painful or "trick" shoulder or elbow.  In June 1974, the Veteran's separation exam noted the spine and other musculoskeletal system, and upper extremities as normal.  The Veteran was noted as in good health.  Overall, the Veteran's service treatment records do not include diagnoses or treatment for a right shoulder or low back disability.  There is no evidence that these disabilities were manifest within a year of separation from service.

In March 2011, the Veteran's private physician submitted a letter regarding the Veteran's right shoulder and low back disabilities.  The physician noted that the Veteran suffered from increased pain and stiffness in the upper extremities.  The physician stated that the Veteran suffered an injury to the right shoulder during a fall in February 2010, and that an MRI from October 2010 showed extensive derangement.  The physician opined that it was likely that the Veteran aggravated a seemingly minor injury that first occurred during military service.  The physician further opined that the degenerative nature may have been related to radiation exposure.  It was shown that the injury included a chronic rotator cuff, which was most likely to be the result of an old injury.  The physician also noted chronic osteochondritis which could have been the result of previous radiation exposure.

In July 2011, the Veteran submitted a statement in support of his claims.  The Veteran stated that he worked with Minutemen Missiles while in service, where he was sent to perform maintenance on the missiles hundreds of times.  The Veteran stated that each missile was equipped with multiple nuclear warheads, which included removal of the warhead for replacement and maintenance.  The Veteran argued that he was exposed to varying amounts of radiation and that over his time in service, hundreds of instances of being hands on with the missiles resulted in his current disabilities.

In March 2012, the Veteran submitted a statement in his VA 9, regarding his claims.  The Veteran argued that working as a missile mechanic caused damage to his right shoulder and low back.  The Veteran stated that his low back was aggravated by heavy lifting and carrying tool boxes in excess of 50 pounds.  In addition, the Veteran said that regular depot maintenance required the Veteran to pull, load, unload and reinstall missiles in the silo.  The Veteran stated that this caused wear and tear on his low back as well as shoulder and believed that radiation exposure likely accelerated his arthritis.  

Following the Board's remand directives, the RO properly developed for a dose estimate by attempting to obtain the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), as part of his service treatment records.  In response, the Veteran submitted a statement in January 2016, stating that while in service he was never issued any radiation badges or equipment to measure exposure so there would not be a DD Form 1141 available.

In March 2016, upon the RO's request, the Department of the Air Force (DAF) sent a memorandum regarding the Veteran's radiation exposure.  The DAF looked into the USAF Master Radiation Exposure Registry; however, stated that there was no external or internal radiation exposure data for the Veteran.  The DAF also sent an inquiry to the Air Force Safety Center (AFSEC), where they determined that the Veteran had the potential to be exposed to ionizing radiation from his duties as a missile mechanic.  The AFSEC provided an estimated maximum total effective dose equivalent, or sum of external and internal dose for the Veteran, of approximately 0.96 Rem.  

In September 2016, the Director, Post-9/11 Era Environmental Health Program, provided a nexus opinion regarding the Veteran's exposure to radiation and its effect on his current disabilities.  Following the Health Physics Society, in their position statement PS0101-2, Radiation Risk in Perspective, revised in July 2010, it was recommended against "quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  This statement further said that there was "substantial and convincing scientific evidence for health risks following high-dose exposures," but that "below 5-10 rem (which included occupational and environmental exposures), risks of health were either too small to be observed or were nonexistent."  Therefore, the Director opined that since the Veteran's radiation dose did not exceed 5 rem in one year, or 10 rem in a lifetime, it was unlikely that the right shoulder disability and degenerative arthritis of the lumbar spine were caused by exposure to ionizing radiation while in military service.

In March 2017, the Veteran's representative submitted an appellate brief for the claims.  The Veteran's representative argued that any amount of radiation could place an individual at risk.

The Board also considered the lay statements offered in support of the Veteran's claims.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. 362.  He is also competent to report symptoms of his condition.  Layno, 6 Vet. App. 465, 469-71.  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr, 21 Vet. App. 303.  Thereby, the Veteran is not competent to definitively state the cause of his current right shoulder and low back disabilities.  The Board notes that the private physician's letter from March 2011, opined that the Veteran's disabilities were related to radiation exposure.  However, this opinion was based on the mere fact of radiation exposure.  Such was not quantified, and the risk factor was not graded.  Thus, the Board affords more probative weight to the Director, Post-9/11 Era Environmental Health Program's opinion, than the private physician and Veteran's contentions.  

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that shows that the Veteran's right shoulder disability, including arthritis and radiation exposure and low back disability, including arthritis and radiation exposure, were incurred in service or manifest within a year after service, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  The degree of radiation exposure, 0.96 Rem, falls far below the 5 to 10 Rem scientifically shown to be a threshold for increased risk of negative health effects.  In addition, the Veteran's arthritis was not manifested within one year following service and the Veteran's right shoulder and low back disabilities were not shown in treatment records until over 30 years following service.  Thus, service connection for right shoulder disability, including arthritis and radiation exposure and low back disability, including arthritis and radiation exposure are not warranted.













ORDER

1. Entitlement to service connection for a right shoulder disability, including arthritis and radiation exposure is denied.

2. Entitlement to service connection for a low back disability, including arthritis and radiation exposure is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


